Citation Nr: 1221635	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

The propriety of the reduction of the disability evaluation for residuals of a right leg fracture from 30 percent to 10 percent effective February 1, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2010, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The Board acknowledges that additional VA records, dated through approximately March 2012, were added to the  Virtual VA following the June 2009 supplemental statement of the case.  The issue currently before the Board is whether the February 2006 reduction was proper.  On review, these records show current treatment and essentially duplicate findings already of record.  Thus, a remand for the RO to furnish an additional supplemental statement of the case would serve no useful purpose and is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The issue of entitlement to a separate compensable rating for right leg scarring associated with the service-connected right leg fracture has been raised by the record.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

As discussed below, the RO currently has residuals of the Veteran's right leg fracture, pertaining to the right ankle and the right knee, separately rated under Diagnostic Codes 5262-5271 and 5271-5262.  See, e.g., the April 2009 rating decision.  The RO should review the code sheet to ensure that the selected diagnostic codes accurately reflect the disabilities rated.  



FINDINGS OF FACT

1.  VA complied with the notification and due process requirements applicable to the reduction of the evaluation for residuals of a right leg fracture effective February 1, 2006.  

2.  At the time of the February 2006 reduction, the residuals of the Veteran's service-connected right leg fracture did not include malunion of the tibia and fibula with moderate knee disability; rather, any associated knee disability was shown to be no more than 10 percent disabling based on limitation of motion with pain, without objective evidence of knee instability or recurrent subluxation.  


CONCLUSION OF LAW

The reduction for residuals of a right leg fracture, pertaining to the right knee, from 30 percent to 10 percent effective February 1, 2006 was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The issue currently on appeal, however, stems from disagreement with a 38 C.F.R. § 3.105(e) reduction.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Even assuming, however, that they apply to this case, the Veteran has been advised of his and VA's responsibilities with regard to obtaining evidence and has been notified of applicable rating criteria and of how VA assigns disability ratings and effective dates.  The Veteran has had an opportunity to participate in this appeal and has submitted both lay and medical evidence in support of his contentions.  

Analysis

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).
 
The RO complied with the appropriate procedural requirements.  By correspondence dated in June 2005, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing.  The Veteran requested a hearing and it was scheduled for October 2005.  The Veteran subsequently canceled his request for a predetermination hearing.  Additionally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e). The Veteran has not contended that these provisions were not complied with.  

In this case, the 30 percent evaluation for residuals of a right leg fracture was in effect for less than 5 years, from June 12, 2003 to February 1, 2006, and additional requirements set forth at 38 C.F.R. § 3.344 (2011) are not for application. 

Historically, the Veteran was granted entitlement to service connection for residuals of a right leg fracture with successful skin graft in April 1959 and assigned a 10 percent evaluation effective January 10, 1959.  The 10 percent evaluation was assigned under Diagnostic Code 5271, which addresses limitation of ankle motion.  

In August 2003, the RO assigned a 20 percent evaluation for traumatic arthritis of the right ankle as secondary to residuals of a right leg fracture, and increased the evaluation for residuals of a right leg fracture to 30 percent from June 12, 2003.  The associated code sheet reflects hyphenated diagnostic codes for the right ankle (5262-5271); and residuals of a right leg fracture (5271-5262).  It is clear from the rating, however, that the 30 percent evaluation was assigned based on a finding that there was malunion of the tibia and fibula with marked knee disability.  This rating essentially considered the Veteran's right leg fracture to encompass both ankle and knee disabilities.  

In June 2005, the RO proposed to reduce the evaluation for residuals of a right leg fracture to 10 percent.  The decision indicated that there was no actual malunion of the tibia and fibula, but that the originally assigned 10 percent evaluation was protected.  In November 2005, the evaluation was reduced effective February 1, 2006.  The Veteran disagreed with the reduction and subsequently perfected this appeal.

In December 1956, while on active duty, the Veteran was involved in a jeep accident and suffered a compound fracture of the distal third of his right tibia and fibula.  The claims folder contains extensive medical records and complaints and objective findings pertaining to the right ankle are well documented.  It is clear that the Veteran has significant disability related to the right ankle; however, complaints and findings related to the right knee have been minimal.  

On review, the Veteran is currently receiving two separate evaluations for these fracture residuals.  That is, a 20 percent evaluation based on right ankle symptoms and since February 1, 2006, a 10 percent evaluation based on right knee symptoms.  This combines to a 30 percent evaluation for the residuals of the right leg fracture.  See 38 C.F.R. § 4.25 (2011).  

The question currently on appeal though is whether the 30 percent evaluation, which was assigned based on symptoms pertaining to the right knee only, was properly reduced to 10 percent.  In making this determination, consideration of symptoms relating to the right ankle would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).  Thus, the Board will limit its consideration of the fracture residuals to the right knee only.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Under Diagnostic Code 5262, malunion of the tibia and fibula is evaluated as follows: with slight knee or ankle disability (10 percent); with moderate knee or ankle disability (20 percent); and with marked knee or ankle disability (30 percent).  A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

X-rays taken at the June 2003 VA examination showed a non-specific coarse Trabecular pattern of the distal femur and distal tibia.  There was also an old fracture of the distal right femoral shaft, not completely imaged.  No acute fracture or other abnormality was noted.  The Board notes that there is no indication that the right femur was fractured during service.  Rather, a March 1992 VA outpatient note indicates that the Veteran suffered a femur fracture in a motorcycle accident in 1977.  VA examination in April 2005 indicates there was no evidence of malunion.  

The Board acknowledges that there is evidence of malunion of the tibia and fibula at the ankle.  For example, VA outpatient records indicate there is varus deformity due to malunion of the tibia and ankle with midfoot degenerative joint disease.  A November 2004 bone scan was concerning for a possible stress fracture at the right distal tibia near the ankle joint.  As discussed above, the Board is not addressing the appropriate evaluation to be assigned for that portion of his disability affecting the ankle.  With regard to the knee, there is simply no evidence of any fracture with associated malunion in the upper (i.e., proximal) portion of the tibia and fibula.  Thus, to the extent there is associated knee disability as a result of the service-connected tibia/fibula fracture, it is more appropriately evaluated based on limitation of motion.   

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A June 2003 VA examination showed range of right knee motion from 0 degrees extension to 100 degrees flexion with pain at 100 degrees.  Range of motion was limited by endurance, but was not additionally limited by pain, fatigue, weakness or incoordination.  VA examination in April 2005 indicates that the Veteran could move his leg repetitively by using the knee joint and moving the leg back and forth, but not involving the ankle.  A specific diagnosis related to the right knee was not noted at either of these examinations.  

The Board notes that the issue on appeal is whether the reduction for the knee disorder was proper and not whether the Veteran is entitled to an increase.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Notwithstanding, the Board notes that on VA examination in August 2008, the examiner stated that the ankle was involved on the right, but the right knee did not seem to be involved.  On VA examination in June 2009, the Veteran reported some pain in the right knee anteriorly.  The Veteran reported lots of residuals to the ankle.  He reported that he has "some pain in the knee but it is not a big problem."  Range of motion of the right knee was from 0 to 100 degrees.  There was pain with all movements, but no fatigue, weakness, or lack of endurance.  Repetitive motion did not increase loss of range of motion.  The diagnoses in June 2009 included degenerative joint disease of the right knee.  

Evidence of record at the time of reduction does not show a compensable limitation in either flexion or extension of the right knee.  Notwithstanding, a 10 percent evaluation would be supported based on findings showing limitation of right knee motion with pain.  The Board does not find adequate pathology as regards the right knee to support a higher evaluation based on functional impairment due to pain on motion or other factors.  DeLuca.  There is no basis for separate compensable ratings based on limitation of flexion and extension.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14.

VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board acknowledges the Veteran's complaints regarding instability.  On review, however, these complaints appear related to his ankle and not his knee.  For example, on VA examination in June 2003, the Drawer and McMurray's tests, which are studies pertaining to knee stability, were normal.  Objective evidence at the time of reduction did not show instability of the right knee.  

On review, the Board finds that the reduction from 30 percent to 10 percent for residuals of the right leg fracture, pertaining to the right knee, was appropriate.  In making this determination, the Board has considered the June 2008 statement from the Veteran's treating VA physician, Dr. L.B., which indicates that in her opinion, the Veteran's disability from his leg injury was getting progressively worse.  This statement indicates the right lower leg is deformed and that the Veteran experiences pain from his ankle to his knee on the right.  The statement, however, focuses largely on the right ankle and other disabilities, but does not indicate objective evidence of significant or marked disability pertaining to the right knee independent of the ankle.  

The Board has also considered whether extraschedular referral is warranted.  As discussed, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology as pertains to the right knee as a residual of his service-connected right leg fracture and the assigned schedular evaluation is adequate.  Thus, no referral is in order.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 


ORDER

The reduction from 30 to 10 percent for residuals of a right leg fracture, effective February 1, 2006 was proper.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


